Long, J.,
(dissenting). I am unable to agree with my Brother Campbell in this case. The objections made by the Secretary of State to filing these articles of association are, first,—
That section 23, Act No. 113, Laws of 1877, under which relator claims the right to file and record its articles, is in conflict with section 20, Art. 4-, of the Constitution of this State, which provides that no law shall embrace more than one object, w'hioh shall be expressed in its title.
The general purpose of the act is to revise the laws providing for the incorporation of companies for mining, smelting, and manufacturing iron, copper, silver, mineral coal, and other ores or minerals, and to fix the duties and liabilities of such corporations. The sections' of the act under which relator claims the right to file and record its articles with the Secretary of State are Nos. 5 and 23. Section 23 provides:
“ Foreign corporations, organized for the purposes, contemplated by this act, upon filing copies of their charter or *170articles of incorporation, as provided in section five, may carry on business in this State, and shall enjoy all the rights and privileges, and be subject to all the restrictions and liabilities, of corporations existing under this act.”
And it is provided by section 5 that—
“ Before any corporation organized under this act shall commence business, the articles of association shall be executed and acknowledged in duplicate, and one of said articles shall be filed and recorded in the office of the Secretary of State,” etc.
It cannot be said that the incorporation of section 23 into this act gave the act two objects. The object is plainly expressed in its title, and the fact that foreign corporations might by the provisions of section 23 file their articles of incorporation, and be placed on the same footing as corporations organized under the act, does not give it a double aspect; nor can it be said to embrace more than one object by reason of such provision. I therefore think this objection has no force.
The second objection of the respondent is—
That the relator is not organized under the general laws of this State, and that therefore section 23 does not come within the spirit and intent of section 1, Art. 15, of the Constitution of this State, which provides that “ corporations may be formed under general laws, but shall not be created by special act, except for municipal purposes.”
This section does not attempt to create a corporation. It provides for doing business in this State by corporations already created and existing under the laws of some other state or country, and placing them upon the same footing with our own corporations, so far as the right to do business in this State is concerned.
Before this section became of force, in 1877, it had been the policy of this State since long before the adoption of the present Constitution to admit foreign corporations to do business within this State upon the same terms and conditions in *171many respects as corporations organized within the State under our statutes. Any corporation existing outside of this State, whether organized under the laws of the state, of the "Union, or.of a foreign country, may enjoy the privileges of conducting its corporate business within this State by comity, unless forbidden by some affirmative action of the State indicating a contrary policy. Thompson v. Waters, 25 Mich. 214. And this State has not only not forbidden foreign corporations to do business here, but has affirmatively declared that they may carry on their business here, and make contracts within the State, and may protect their rights in the courts of the State, and has expressly put foreign corporations on the same footing as domestic ones for more than 40 years; and, as was said by Mr. Justice Sherwood in Emerson v. Machine Co., 51 Mich. 7 (16 N. W. Rep. 183),—
“ A very large portion of the business of Michigan is now done and managed by foreign corporations, many of them having local or branch offices and places of business in our midst.”
The right of a foreign corporation to do business here is, however, a matter entirely under the control of the Legislature, and the Legislature may deny the right at any time, except that the denial must not amount to a regulation of commerce, interstate or foreign; and the conditions upon which foreign corporations may do business within the State to this extent are absolutely within the discretion of the Legislature. Hartford Fire Ins. Co. v. Commissioner of Ins., 70 Mich.-(38 N. W. Rep. 482), and cases there cited.
The third reason given by the respondent for refusing to file and record these articles of incorporation is—
That i>n his opinion the relator is not a foreign corporation, organized for the purposes contemplated by section 23, Act No. 113, Laws of 1877.
One of the objects of the organization was to carry on a mining business. This business comes within the terms of *172the act, and the fact that its articles provided for the carrying on of some other business, not specified in or provided for by the act, gave the Secretary of State no right to refuse to file and record its articles.
The Secretary of State has no arbitrary power vested in him by the statutes of this State to reject the articles of association of a corporation, because in his judgment it is proposed to carry on a business not provided for by our statutes, especially when one or more of the objects for which the corporation is organized is permitted to be carried out by express provision of the statutes. If the corporation attempts to exercise powers, or carry on a business, not permitted by our statute, and such business is detrimental to the interests of the State or its citizens, a mode is pointed out to remedy the evil, but this power is not vested in the Secretary of State. I think the writ of mandamus should issue, compelling the Secretary of State to file and’ record these articles of association.
Morse, J., concurred with Long, J.